Case 1:21-cr-00038-GLR Document 60 Filed 06/30/21 Page 1 of 1
Case 1:21-cr-00038-GLR Document 59 Filed 06/29/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA
v. Criminal No. GLR-21-038

CHARLES NABIT,

Defendant.

ee  % me

REKKEEE

MOTION TO STRIKE ATTORNEY APPEARANCE
Please strike the appearance of Daniel A. Loveland, Assistant United States Attorney for

the District of Maryland, as counsel on behalf of the United States.

Respectfully submitted,

Jonathan F. Lenzner
Acting United States Attorney

By: /s/
Daniel A. Loveland
Assistant United States Attorney
36 South Charles St., 4th Floor
Baltimore, Maryland 21201
Tel.: (410) 209-4800

te
woman Aa this 40 _day

o 20.2!

f mas
Pang el
GEORGE L. RUSSELL. Ill. U.S.B=

 

 
